Citation Nr: 0811932	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an increased evaluation for post-operative 
gynecological surgical residuals, to include pelvic ovarian 
surgery with endometriosis, status post hysterectomy, and 
left salpingoophorectomy, currently evaluated as 30 percent 
disabling, and bladder dysfunction, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1983 to August 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In March 2005, the veteran provided testimony at a hearing 
before the undersigned at the St. Louis, Missouri, RO.  That 
RO currently has jurisdiction.  A transcript of the hearing 
is of record.

In December 2002, the RO recharacterized the veteran's 
disability and granted an increased rating for pelvic ovarian 
surgery with endometriosis.  A temporary 100 percent rating 
was assigned from June 24, 1998, to September 24, 1998.  A 30 
percent evaluation was assigned thereafter.  

In its January 2006 remand, the Board noted that the veteran 
raised the issue of entitlement to service connection for 
fibromyalgia, to include as secondary to service-connected 
post-operative gynecological surgical residuals.  The claim 
was referred for initial adjudication.  No action has been 
taken on this claim.  It is again referred to the RO for the 
appropriate action.

In a July 2006 rating decision, the Appeals Management Center 
granted service connection for bladder dysfunction.  A 60 
percent initial rating was assigned, effective March 25, 
2005.  As service connection for bladder dysfunction was 
granted as a residual of the veteran's service-connected 
gynecological surgery, it is considered part of the claim on 
appeal and is addressed below.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
despite the increased ratings granted during the claims 
period, the claim for increased evaluations for the residuals 
of gynecological surgery remain before the Board.


FINDINGS OF FACT

1.  Residuals of the veteran's hysterectomy and left 
salpingoophorectomy are manifested by removal of the uterus 
and corpus.  

2.  The veteran's bladder dysfunction requires the wearing of 
absorbent materials which must be changed more than four 
times per day.

3.  Endometriosis is manifest by pelvic pain not controlled 
by treatment; there are no lesions involving bowel or bladder 
confirmed by laparoscopy.


CONCLUSION OF LAW

The veteran's post-operative gynecological surgical residuals 
warrant no more than a 30 percent rating for status post 
hysterectomy and left salpingoophorectomy, a 60 percent 
rating for bladder dysfunction, and a 30 percent rating, but 
not higher, for endometriosis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.115a, 4.116, Diagnostic Codes 7618, 
7629 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2006 subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate her claim for increased 
ratings.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the 
January 2006 letter contained a notation that the veteran 
should submit any evidence in her possession pertinent to the 
claim on appeal.

The veteran has substantiated her status as a veteran and 
entitlement to service connection.  The first three elements 
of Dingess notice are substantiated.  She received notice of 
the effective date and disability rating elements of her 
claim in a July 2006 letter.

This case is also affected by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In this decision, the Court found that, 
at a minimum, adequate VCAA notice in increased rating cases 
requires: (1) that VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The January 2006 letter told the veteran that to substantiate 
the claim she should submit evidence showing that her 
disabilities had worsened.  It also provided examples of the 
types of evidence that she could submit or ask VA to obtain.  

The January and July 2006 letters invited the veteran to 
submit evidence of the impact of her disability on 
employment.

She was not specifically told to substantiate the claim with 
evidence of the impact of the disability on daily life.  Any 
notice error will be presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)  .

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

The veteran has demonstrated knowledge that the impact of her 
disability on daily life could be used to substantiate the 
claim.  She has offered testimony and contentions in this 
regard.

The increased rating issue currently before the Board is not 
rated on the basis of specific measurements or test results.  

This showing of actual knowledge shows that there was no 
prejudice from the absence of complete notice on the first 
and third elements of Vazquez-Flores notice.

The July 2006 told the veteran that if an increase in 
disability is found, she would be awarded a percentage rating 
based on criteria contained in a diagnostic code.

Additionally, the VCAA letters provided notice on the fourth 
element of Vazquez-Flores notice by providing examples of 
evidence the veteran could submit or ask VA to assist in 
obtaining.

The Court also held that VCAA notice should be given before 
an initial AOJ decision is issued on a claim.  Pelegrini II, 
18 Vet. App. at 119-120.  While complete VCAA notice was 
provided after the initial adjudication of the claims, the 
timing deficiencies in the 2004 and January 2006 letters were 
cured by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the July 2006 SSOC. 

There was no readjudication after the July 2006 VCAA letter.  
The SSOC July 2006 SSOC is dated prior to the issuance of the 
July 2006 VCAA letter, but was sent to the veteran after the 
July 2006 VCAA letter.  The veteran was advised that she had 
60 days from the date of mailing of the SSOC to respond, and 
the appeal was not returned to the Board until September 
2006.  The veteran had the opportunity to submit additional 
argument and evidence after the notice was provided.  Hence, 
she had a meaningful opportunity to participate in the 
adjudication of the claim.

Therefore, any timing deficiency has been cured or is not 
prejudicial.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided necessary VA examinations in January 
2002 and February 2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's residuals of pelvic ovarian surgery with 
endometriosis, status post hysterectomy, and left 
salpingoophorectomy are currently assigned a 30 percent 
disability rating under Diagnostic Code 7618 for removal of 
the uterus.  Diagnostic Code 7618 provides that removal of 
the uterus, including the corpus, will result in the 
assignment of a 100 percent rating for the first three months 
after removal, and a 30 percent rating thereafter.

Endometriosis is evaluated as 10 percent disabling where 
there is pelvic pain or heavy or irregular bleeding, 
requiring continuous treatment for control.  A 30 percent 
rating is warranted when there is pelvic pain or heavy or 
irregular bleeding not controlled by treatment.  A 50 percent 
rating is warranted when there are lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms.  38 C.F.R. § 4.116, Diagnostic Code 7629.

Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Voiding 
dysfunctions are evaluated according to urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

The veteran also receives a 60 percent rating for bladder 
dysfunction under 38 C.F.R. § 4.115a.  Urine leakage which 
requires the wearing of absorbent materials which must be 
changed more than four times per day is evaluated as 60 
percent disabling.  Urine leakage which requires the wearing 
of absorbent materials which must be changed two to four 
times per day is evaluated as 40 percent disabling.  The 
wearing of absorbent materials which must be changed less 
than two times per day is evaluated as 20 percent disabling.  
38 C.F.R. § 4.115a.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for residuals of pelvic ovarian surgery 
was granted in a December 1993 rating decision and a 
noncompensable evaluation was assigned, effective August 2, 
1992.  The veteran's current claim for an increased rating 
was received in May 1999.  

Records of private treatment show that the veteran was 
diagnosed with endometriosis in November 1997.  In June 1998 
she underwent a hysterectomy and removal of her left ovary 
due to chronic pelvic pain.  She was also diagnosed with 
Allen-Master Syndrome.  Her private physician, in an October 
2000 letter, wrote that the veteran's in-service ovarian 
lesions were a result of her endometriosis.  

The veteran was provided a VA gynecological examination in 
January 2002.  She was diagnosed with chronic pelvic pain, as 
well as status post-hysterectomy and left 
salpingoophorectomy.  In addition, in a February 2002 
addendum, the examiner agreed with the private doctor's 
opinion that the veteran's endometriosis was consistent with 
her symptoms during her military service.  

Additional private treatment records note complaints of left 
side deep pelvic pain in November 2003.  As a result, the 
veteran underwent six months of physical therapy.  

The veteran also underwent outpatient treatment at the VA 
Medical Center (VAMC) in St. Louis, Missouri.  In March 2005 
she complained of leaking urine and was diagnosed with 
urinary frequency and incontinence in August 2005.  She 
experienced two to six leakages a day with moderate to 
remarkable urgency.  The veteran reported that her frequency 
and incontinence was very disruptive to her job as a teacher.  

The veteran's most recent VA examination was conducted in 
February 2006.  She was diagnosed with pelvic adhesion 
disease, chronic pelvic pain, endometriosis, and residuals of 
surgery including overactive bladder syndrome and significant 
interference with daily living.  There was no urethovaginal 
fistula and the veteran was noted to use sanitary pads with 
changes four to six times daily.  

In a July 2006 rating decision, service connection for 
bladder dysfunction as a residual of the veteran's service-
connected gynecological surgery was granted.  A 60 percent 
disability rating was assigned, effective March 25, 2005.

Analysis

The veteran currently receives a 30 percent rating for 
removal of the uterus and corpus, the maximum schedular 
rating allowable under Diagnostic Code 7618.  Similarly, the 
veteran receives a separate maximum rating of 60 percent for 
bladder dysfunction under 38 C.F.R. § 4.115a.  Therefore, 
increased ratings are not warranted under these diagnostic 
codes.

The veteran has been shown to have disability from 
endometrioses.  Although the veteran underwent a hysterectomy 
in June 1998, she has carried a diagnosis of endometriosis 
throughout the claims period and the January 2002 and 
February 2006 VA examiners found that the veteran currently 
had endometriosis.  Therefore, a separate rating is allowable 
for the chronic pelvic pain component of the disability.  See 
38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 259, 262.  The 
record shows that the endometriosis is manifested by pelvic 
pain.  The Board finds that a separate 30 percent rating is 
warranted under Diagnostic Code 7629 for endometriosis with 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.  

A rating in excess of 30 percent for endometriosis is not 
warranted as there is no evidence of lesions involving bowel 
or bladder confirmed by laparoscopy.  The veteran has 
undergone four laparoscopies with no findings of bowel or 
bladder lesions.  In addition, while a 50 percent rating is 
also warranted for pelvic pain and bowel or bladder symptoms, 
the veteran is already compensated for her bladder symptoms 
by the separate 60 percent rating for bladder dysfunction.  

The Board has considered whether there is any other schedular 
basis for granting an increased evaluation or additional 
separate rating in excess of those discussed above, but has 
found none.  The Board has also considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against a finding that the veteran's surgical residuals have 
approximated the criteria for a higher rating at any time 
during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.  


Extra-schedular Considerations

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extra-schedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extra-schedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999).  

The veteran has stated that her surgical residuals have 
interfered with her employment and forced her to take a job 
with reduced income.  The veteran currently works as the 
director of an education center, and while her surgical 
residuals have been shown to cause a significant impairment 
to her occupation, there is no evidence of marked 
interference with employment beyond that contemplated by her 
current ratings for removal of the uterus, endometriosis with 
pelvic pain, and bladder dysfunction.

In addition, there is no evidence that the veteran has been 
hospitalized because of her surgical residuals or that the 
average industrial impairment from this condition is in 
excess of that contemplated by the currently assigned 
disability evaluations.  In the absence of evidence of 
exceptional factors, there is no need to remand this matter 
for consideration of an extra-schedular rating.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).


ORDER

The veteran's post-operative gynecological surgical residuals 
warrant a 30 percent rating for status post hysterectomy and 
left salpingoophorectomy, a 30 percent rating for 
endometriosis, and a 60 percent rating for bladder 
dysfunction, the appeal is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


